OPINION of the court

Per Curiam.

The respondent was admitted to practice by the Appellate Division, First Judicial Department, on November 26, 1951. In this proceeding to discipline him for professional misconduct, the petitioner moves to confirm the report of the referee to whom the issues were referred for hearing and report. The respondent has submitted an affidavit in opposition to petitioner’s motion to confirm.
The referee found the respondent guilty of the following misconduct: accepting a loan from a client and entering into a business transaction in which he and the client had *393differing interests; executing a mortgage note for the client as consideration for the loan, but failing to record the mortgage; executing another mortgage on the same premises and failing to advise his client of the legal effect of the unrecorded mortgage; and defaulting on the repayment of the loan, and when ultimately making a partial payment, submitting a check which was returned for insufficient funds.
After reviewing all of the evidence, we are in full agreement with the findings contained in the report of the referee. Accordingly, the petitioner’s motion to confirm the report is granted.
In determining an appropriate measure of discipline, we are cognizant of the mitigating factors advanced by the respondent in this proceeding, as well as his previously unblemished record.
Accordingly, the respondent should be, and he hereby is, censured for his misconduct.
Titone, J. P., Mangano, Gibbons, Gulotta and Thompson, JJ., concur.